Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/CN2018/087852, filed May 22, 2018, which claims benefit of foreign application CN201710365328.7, filed May 22, 2017.  Claims 1-20 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted November 11, 2019, is acknowledged wherein claims 3, 6, 9, 11-14, and 18-20 are amended.

Priority
While the present application claims benefit of foreign application CN201710365328.7, this application was published in a language other than English and a certified English translation has not been made of record.  Therefore it cannot be relied upon for priority in the present action, and the effective filing date of the present claims is May 22, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen. (PCT international publication WO2018/022282, reference included with PTO-1449)

	Chen discloses a compound having a generic structure that encompasses the compounds recited in instant claims 1-17. (p. 2 line 12 – p. 3 line 13, pp. 4-5 formula (A)) Specific embodiments are disclosed on p. 7, including the first four which fall within the scope of instant claims 1-17.  Chen furthermore describes the compositions as containing asymmetric carbon atoms which can exist in either the R or S configuration, and can be separated from one another. (p. 6 lines 9-12, also paragraph bridging pp. 12-13) Chen further discloses pharmaceutical compositions comprising these compounds and their use in methods of treating HBV infection. (p. 6 line 22 – p. 7 line 10) Chen also discloses combination therapy of these compounds with additional antiviral agents such as tenofovir or entecavir. (p. 24 fourth paragraph)
	Regarding the limitation in the instant claims that the carbon atom marked “*” be a chiral carbon atom either as a pure compound or enriched in one enantiomer, and specifically the limitation in instant claim 13 that this enantiomer be the (R) enantiomer, one of ordinary skill in the art would have, in view of the discussion of enantiomers by Chen, at once envisaged the compounds disclosed by Chen as pure compounds having either (R) or (S) stereochemistry, thereby anticipating the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. (PCT international publication WO2018/022282, reference included with PTO-1449)
	The disclosure of Chen is discussed above.  While as discussed above one skilled in the art would have, on the basis of this disclosure, at once envisaged the enantiomerically enriched compounds of the claimed invention in such a way as to anticipate the claimed invention, even assuming for the sake of argument that this were not the case, it would still have been obvious to one of ordinary skill in the art at the time of the invention to make enantiomerically enriched compositions of these compounds.  Specifically, the discussion of separating the (R) or (S) enantiomers previously discussed would provide motivation to make compositions enriched in either enantiomer.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/293479 (reference application, unpublished, herein referred to as ‘479). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘479 anticipate the claimed invention.  Specifically claim 1 of ‘479 claims a single enantiomeric compound which falls within the scope of instant claims 1-17.  Dependent claim 8 of ‘479 further claims a method for treating hepatitis B in a subject .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        6/11/2021